Citation Nr: 0507520	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a mediastinal mass 
(thymoma), claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in April 2002, 
and the RO issued a statement of the case (SOC) in August 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later in August 
2002.  

In October 2003, the Board remanded the veteran's claim to 
the RO for additional development.  Following the completion 
of the requested development, the RO continued denial of the 
veteran's claim (as reflect in the December 2004 supplemental 
SOC (SSOC)), and returned the veteran's claim to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim on appeal has been 
accomplished.  

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and is presumed exposed to herbicide 
agents.  

3.  The only medical evidence pertaining to the claimed 
mediastinal mass (thymoma) indicates that the veteran's tumor 
was removed in 2001 (prior to the filing of the claim on 
appeal) and that, following a course of radiation therapy, 
the tumor has not reoccurred .  





CONCLUSION OF LAW

The criteria for service connection for mediastinal mass 
(thymoma), claimed as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

Through February 2002 and March 2004 notice letters, an 
August 2002 SOC, as well SSOCs in June 2003 and December 
2004, the RO notified the veteran of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2002 and March 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wished the RO obtain and 
consider evidence.  Furthermore, the RO requested the veteran 
submit evidence in his possession pertinent to his claim on 
appeal.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim(s)  As indicated above, the  Board 
finds that the four content of notice requirements have been 
met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the March 2002 rating action on appeal.  
However, in this case, the Board also finds that the lack of 
full, pre-adjudication notice in this case does not, in any 
way, prejudice the veteran.  

As indicated above, the August 2002 SOC as well as those 
SSOCs in June 2003 and December 2004, notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  Furthermore, in the February 2002 and March 2004 
notice letters, the veteran was advised of VA's 
responsibilities to notify and assist him in his claim.  
After the SOC and each of the SSOCs, the notice letters, as 
well as the October 2003 Board remand, the veteran was 
afforded an opportunity to respond.  The veteran has not 
otherwise identified any medical treatment providers from 
whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records have been obtained, and, along with all 
pertinent VA treatment records, have been associated with the 
claims file.  Additionally, the RO arranged for the veteran 
to undergo a VA examination in October 2004, during which the 
examiner offered an opinion regarding the relationship of the 
veteran's mediastinal mass (thymoma) to service, to include 
Agent Orange exposure in Vietnam.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claim on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  Thus, 
a presumption of service connection arises for a Vietnam era 
veteran (presumed exposed to Agent Orange) who later develops 
one of the conditions listed below.  

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia 
(CLL), Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

Service connection for disability claimed as due to exposure 
to Agent Orange may also be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure (see Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303.  

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam.  Thus, the veteran is 
presumed to have been exposed to herbicides, to include Agent 
Orange, in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  That 
notwithstanding, the Board finds that, in this case, service 
connection on any basis is precluded because the first 
essential requirement for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  

Simply stated, there is no competent medical evidence to 
establish that the veteran currently suffers, or has, at any 
time pertinent to the appeal, suffered from a mediastinal 
mass (thymoma).  On the contrary, the record reflects that 
the veteran was diagnosed with a thymic tumor, which he had 
surgically removed in August 2001.  The veteran subsequently 
underwent radiation therapy to the chest, which was completed 
in November 2001.  The veteran filed the current claim for 
service connection in January 2002.  However, a November 2002 
follow-up VA radiation therapy clinic note reflects a 
physician's assessment that there was no evidence of disease, 
as computed tomography (CT) scan and chest X-ray revealed no 
evidence of any recurrence of the mediastinal mass (thymoma).  
The Board also points out that neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence that establishes that, the veteran, in 
fact, currently suffers from a mediastinal mass (thymoma).  

Under these circumstances, discussion of any assertions or 
evidence as to the etiology of the tumor removed in 2001 is 
unnecessary (although the Board notes, parenthetically, that, 
in the only medical evidence to address etiology, an October 
2004 VA examiner opined that there was nexus between that 
tumor and service). 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, given the medical evidence 
indicating that the veteran does not have the mediastinal 
mass (thymoma)-the currently claimed disability-and, in the 
absence of any contrary evidence, there can be no valid claim 
for service connection for that condition.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the assertions advanced by the 
veteran in connection with his claim on appeal.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter, such as whether 
he, in fact, currently suffers from the claimed mediastinal 
mass (thymoma).  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, the 
claim turns on a medical matter, medical evidence, not lay 
assertions, is needed to establish the claim.  

For the foregoing reasons, the claim for service connection 
for a mediastinal mass (thymoma) on the basis of Agent Orange 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine.  However, as the competent medical evidence 
simply does not support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a mediastinal mass (thymoma), claimed 
as due to Agent Orange exposure, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


